DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 and 6 filed 8 August 2022 , with respect to independent claims 1, 9 and 17 have been fully considered and are persuasive.  The rejection of independent claims 1, 9 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a plurality of the grooves are defined on the side of the support plate away from the flexible display panel, each of included angles is provided between every two side walls of the grooves, and the included angles in a middle area of the support plate are less than the included angles in areas on both sides of the support plate, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding independent claim 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a plurality of the grooves are defined on the side of the support plate away from the flexible display panel, each of included angles is provided between every two side walls of the grooves, and the included angles in a middle area of the support plate are less than the included angles in areas on both sides of the support plate, as claimed in combination with the remaining limitations of independent claim 9. 
Regarding independent claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a plurality of the grooves are defined on the side of the support plate away from the flexible display panel, each of included angles is provided between every two side walls of the grooves, and the included angles in a middle area of the support plate are less than the included angles in areas on both sides of the support plate, as claimed in combination with the remaining limitations of independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



27 August 2022